Case 3:12-cv-04641-N-BQ Document 296 Filed 12/11/18                 Page 1 of 10 PageID 10667


RUNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

RALPH S. JANVEY, in his capacity as                 §
Court-appointed receiver for the Stanford           §
Receivership Estate; PAM REED;                      §
SAMUEL TROICE; and MICHOACAN                        §
TRUST; individually and on behalf of a              §
class of all others similarly situated,             §
                           Plaintiffs,              §      CIVIL ACTION NO. 3:12-cv-04641-N
                                                    §
v.                                                  §
                                                    §
GREENBERG TRAURIG, LLP;                             §
HUNTON & WILLIAMS, LLP; AND                         §
YOLANDA SUAREZ,                                     §
                Defendants.                         §

              APPENDIX IN SUPPORT OF RECEIVER’S RESPONSE TO
       GREENBERG TRAURIG’S MOTION TO COMPEL BETTER RESPONSES TO
               INTERROGATORIES 1, 2, 3, AND 4 AND TO COMPEL
            DISCLOSURE OF DOCUMENTS REQUIRED UNDER RULE 26

           The Receiver, Ralph Janvey, by and through undersigned counsel, submits this Appendix

 in support of its Response to Motion to Compel Better Responses to Interrogatories 1, 2, 3, and 4

 and to Compel Disclosure of Documents Required Under Rule 26.

 Exhibit                                               Description
      1.               Declaration of Edward C. Snyder
      2.               Scheduling Order March 16, 2018 (ECF Doc. 262)




 4827-7442-6754.1/40936/0102/121118

                                                                                                APP. 1
Case 3:12-cv-04641-N-BQ Document 296 Filed 12/11/18              Page 2 of 10 PageID 10668


 Respectfully Submitted,

NELIGAN LLP                                      CASTILLO SNYDER
By: /s/ Douglas J. Buncher                       By: /s/ Edward C. Snyder
Douglas J. Buncher                               Edward C. Snyder
dbuncher@neliganlaw.com                          esnyder@casnlaw.com
Republic Center                                  Jesse R. Castillo
325 N. St. Paul, Suite 3600                      jcastillo@casnlaw.com
Dallas, Texas 75201                              700 N. St. Mary’s, Suite 405
Telephone: (214) 840-5320                        San Antonio, Texas 78205
Facsimile: (214) 840-5301                        Telephone: (210) 630-4200
                                                 Facsimile: (210) 630-4210

                                                 CLARK HILL STRASBURGER
                                                 By: /s/ Judith R. Blakeway
                                                 Judith R. Blakeway
                                                 judith.blakeway@clarkhillstrasburger.com
                                                 2301 Broadway
                                                 San Antonio, Texas 78215
                                                 Telephone: (210) 250-6004
                                                 Facsimile: (210) 258-2706

                                                 By: /s/ David N. Kitner
                                                 David N. Kitner
                                                 david.kitner@clarkhillstrasburger.com
                                                 901 Main Street, Suite 4400
                                                 Dallas, Texas 75202
                                                 Telephone: (214) 651-4300
                                                 Facsimile: (214) 651-4330

                                                 ATTORNEYS FOR PLAINTIFFS


                                      CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of December, 2018, the foregoing document was
 served on all counsel of record via the Court’s ECF system.

                                                   /s/ Judith R. Blakeway
                                                   Judith R. Blakeway




 4827-7442-6754.1/40936/0102/121118

                                                                                            APP. 2
Case 3:12-cv-04641-N-BQ Document 296 Filed 12/11/18                   Page 3 of 10 PageID 10669


                                      UNITED STATES DISTRICT COURT
                                       NORTHERN DISTRICT OF TEXAS
                                            DALLAS DIVISION

RALPH S. JANVEY, in his capacity as
                                 §
Court-appointed receiver for the Stanford
                                 §
Receivership Estate; PAM REED;   §
SAMUEL TROICE; and MICHOACAN     §
TRUST; individually and on behalf of a
                                 §
class of all others similarly situated,
                                 §
                           Plaintiffs,
                                 §                           CIVIL ACTION NO. 3:12-cv-04641-N
                                 §
v.                               §
                                 §
GREENBERG    TRAURIG,       LLP; §
HUNTON & WILLIAMS, LLP; AND §
YOLANDA SUAREZ,                  §
                Defendants.      §

                                 DECLARATION OF EDWARD C. SNYDER

           Pursuant to 28 U.S.C. § 1746, I Edward C. Snyder, hereby declare under penalty of

 perjury that I have knowledge of the following facts, and that they are all true and correct:

           1.        My name is Edward C. Snyder. I am over 18 years of age, reside in San Antonio,

 Texas, have never been convicted of a crime and am fully competent to make this Declaration.

           2.        I am a named shareholder of the law firm Castillo Snyder P.C., based in San

 Antonio, Texas, and have been practicing law for 24 years. I received my law degree from the

 University of Texas School of Law in 1994 and my law license also in 1994. After law school, I

 served as Legal Advisor to the former Chairman of the U.S. International Trade Commission in

 Washington, D.C. Since entering private practice in 1996, I have been involved principally in

 commercial litigation and trial work, and have handled major cases for both corporate and

 individual clients, as both plaintiff’s and defendant’s counsel. I am admitted to practice in the

 Western, Eastern, Northern and Southern federal districts of the State of Texas as well as the

 Fifth and Ninth Circuit courts of appeal and the United States Supreme Court.


 4849-5245-0434.1/40936/0102/120618
                                               EXHIBIT 1                                         APP. 3
Case 3:12-cv-04641-N-BQ Document 296 Filed 12/11/18                          Page 4 of 10 PageID 10670


            3.         I and my law firm serve as lead counsel for Ralph Janvey in his capacity as the

 Plaintiff in Civil Action No. 3:12-cv-04641-N, Ralph Janvey, in his Capacity as Court-appointed

 Receiver for the Stanford Receivership Estate, et al v. Greenberg Traurig LLP, et al.

            4.         In a complex commercial litigation case such as the instant case, it is typical for

 myself and my firm to strategize and map out a trial plan at the outset of the case in order to

 outline the factual and legal issues in the case and identify material evidence and witnesses for

 development in discovery.            As part of my trial plan for this case, I spent months at the inception

 of discovery in this case reviewing and identifying and marking as “Plaintiff’s Trial Exhibits” the

 documents that I believed would be used at trial.

            5.         One of the principal reasons that my firm pre-marks Trial Exhibits early in the

 discovery process in a case such as the instant one is due to the large number of witnesses who

 reside outside of Texas (several of whom are not under the control of either party) and whose

 testimony will be taken by videotaped deposition that will be played to the jury at trial. We do

 this primarily in order to maintain consistency between the exhibits used in those out-of-state

 videotaped depositions and the exhibits ultimately admitted into evidence and presented to the

 jury at trial, so that the exhibit that is shown to a witness in a videotaped deposition is the same

 exhibit (same Exhibit number etc.) that the jury can review during deliberations.

            6.         My firm’s selection of exhibits for trial involves trial strategy and mental

 impressions and opinions about which documents are most relevant for use at trial, and therefore

 constitute attorney work product, and I have never been ordered to turn over pre-marked Trial

 Exhibits in advance of the deadline set forth in a Scheduling Order. Indeed, to my recollection I

 have never had opposing counsel ever ask me to turn over Trial Exhibits in advance of the

 deadline in a scheduling order prior to this case.


                                                         2
 DECLARATION OF EDWARD C. SNYDER
 4849-5245-0434.1/40936/0102/120618

                                                                                                           APP. 4
Case 3:12-cv-04641-N-BQ Document 296 Filed 12/11/18                       Page 5 of 10 PageID 10671


            7.         As part of discovery in this case, the Receiver has produced or granted access to

 Greenberg to hundreds of thousands of pages of documents, including full access to documents

 contained in the Stanford document warehouse and access to the Stanford Ringtail e-mail

 database.

            8.         In September of this year, counsel for Greenberg demanded that we produce to

 them every document that was referenced in the 167-page Complaint the Receiver filed in this

 case.       We complied, and on October 11, 2018 we produced to Greenberg every document

 referenced in the Complaint, the vast majority of which came from Greenberg’s own files.

            9.         While we have refused to produce the actual Plaintiff’s Trial Exhibits we marked

 in preparation for trial of this matter, I hereby confirm that every single document included in

 said Trial Exhibits has been otherwise produced to Greenberg - just lacking the Plaintiff’s Trial

 Exhibit labels.          The vast majority of those documents – more than 88% - actually originated

 from Greenberg’s own records or from the records of Hunton & Williams, which documents

 Greenberg has already received in discovery.           We have more recently produced the remaining

 12% of all other documents that we have marked as Plaintiff’s Trial Exhibits (again, just without

 the Exhibit labels) that came from a source other than Greenberg or Hunton & Williams.

         10.           Thus, Greenberg already has every document in the Receiver’s Trial Exhibits;

 Greenberg just doesn’t have, and in my view shouldn’t have, the Receiver’s actual marked

 Plaintiff’s Trial Exhibits until the time set forth in the Court’s Scheduling Order.

         11.           Attached hereto marked Exhibit “2” is a true and correct copy of the current

 Scheduling Order in this case. Pursuant to that Scheduling Order, the Receiver is to produce its

 Trial Exhibits to Greenberg 45 days prior to trial. The Receiver will of course fully comply with

 that deadline.


                                                       3
 DECLARATION OF EDWARD C. SNYDER
 4849-5245-0434.1/40936/0102/120618

                                                                                                      APP. 5
Case 3:12-cv-04641-N-BQ Document 296 Filed 12/11/18    Page 6 of 10 PageID 10672




            Executed: 12/11/2018.



                                          /s/ Edward C. Snyder
                                          Edward C. Snyder




                                      4
 DECLARATION OF EDWARD C. SNYDER
 4849-5245-0434.1/40936/0102/120618

                                                                             APP. 6
Case
 Case3:12-cv-04641-N-BQ
      3:12-cv-04641-N-BQ Document
                          Document296
                                   262 Filed
                                        Filed12/11/18
                                              03/16/18 Page
                                                        Page71ofof10
                                                                   4 PageID 10673
                                                                            9648


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                     §
                                                     §
 RALPH S. JANVEY, ET AL.,                            §
                                                     §
                              Plaintiffs,            §     Case No.: 3:12-cv-4641-N
                                                     §
 v.                                                  §
                                                     §
 GREENBERG TRAURIG, LLP, ET. AL.,                    §
                                                     §
                              Defendants.            §
                                                     §
                                                     §
                                                     §
                                                     §



                                      SCHEDULING ORDER


        The Amended and Agreed Motion for Entry of Scheduling Order [Doc. 260] is granted.

 Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, the Local Rules of this Court

 (“LR”), and the Civil Justice Expense and Delay Reduction Plan (the “Plan”) for the Northern

 District of Texas, the Court ORDERS as follows:

        1.        Trial date shall be set for period commencing October 28, 2019.

        2.        The parties may by written agreement alter the deadlines in this paragraph,

 without the need for court order.          No continuance of trial will be granted due to agreed

 extensions of these deadlines. Motions may become moot due to trial if filed after the deadline

 in this Order.

        a.        May 21, 2018 - Early Mediation with mediator Layn R. Phillips. All parties must

 attend the mediation in person; legal entities must provide a representative with full authority; if



                                               EXHIBIT 2                                           APP. 7
Case
 Case3:12-cv-04641-N-BQ
      3:12-cv-04641-N-BQ Document
                          Document296
                                   262 Filed
                                        Filed12/11/18
                                              03/16/18 Page
                                                        Page82ofof10
                                                                   4 PageID 10674
                                                                            9649


 there is insurance per Rule 26(a)(1)(D), a representative with full authority must attend in

 person; the parties and mediator may by agreement waive the requirement of attending in person.

          b.    June 1, 2018 – Fact discovery commences, if case is not resolved in mediation.

          c.    May 30, 2019 – Fact discovery shall be completed by the parties. All discovery

 requests, other than requests for production of documents and requests related to expert

 witnesses, must be served by the parties in time to permit responses by this date.

          d.    March 1, 2019 – Plaintiffs shall disclose experts and serve their expert reports

 pursuant to Rule 26(a)(2);

          e.    April 15, 2019 – Defendants shall disclose experts and serve their expert reports

 pursuant to Rule 26(a)(2);

          f.    May 15, 2019 — Plaintiffs shall serve rebuttal expert reports, if any;

          g.    July 1, 2019 – Expert discovery closes;

          h.    July 15, 2019 – All motions, including motions for summary judgment and any

 objections to expert testimony must be filed;

          i.    Responses to motions for summary judgment and objections to expert testimony

 are due 30 days after the motion is filed, replies are due 21 days after responses are filed;

          j.    Responses and replies to all other motions are due in accordance with Local

 Rules;

          k.    90 days before trial date – Final Mediation; the parties may eliminate this

 requirement by agreement; the parties should advise the court if they are unable to agree on a

 mediator; all parties must attend the mediation in person; legal entities must provide a

 representative with full authority; if there is insurance per Rule 26(a)(1)(D), a representative with




 SCHEDULING ORDER                                                                                PAGE 2

                                                                                                      APP. 8
Case
 Case3:12-cv-04641-N-BQ
      3:12-cv-04641-N-BQ Document
                          Document296
                                   262 Filed
                                        Filed12/11/18
                                              03/16/18 Page
                                                        Page93ofof10
                                                                   4 PageID 10675
                                                                            9650


 full authority must attend in person; the parties and mediator may by agreement waive the

 requirement of attending in person;

        3.      Parties desiring entry of a protective order under Rule 26(c) must either (a)

 request entry of an order in the district court’s standard form, which can be found at:

 www.txnd.uscourts.gov/judges/dgodbey_req.htm or (b) if entry of a protective order in a

 different form is requested, the motion must (1) explain why the district court’s standard form is

 inadequate in the particular circumstances of the case, and (2) include a redlined version of the

 requested form showing where it differs from the district court’s standard form.

        4.      The parties shall file all pretrial materials by 45 days before the trial date. Failure

 to file pretrial materials may result in dismissal for want of prosecution. Pretrial materials shall

 include the following:

        a.      pretrial order pursuant to LR 16.4;

        b.      exhibit lists, witness lists, and deposition designations pursuant to LR 26.2 and

 Rule 26(a)(3); witness lists should include a brief summary of the substance of anticipated

 testimony (not just a designation of subject area) and an estimate of the length of direct

 examination; exhibit lists must include any materials to be shown to the jury, including

 demonstrative aids; the parties shall comply with Rule 26(a)(3) regarding objections;

        c.      proposed jury charge pursuant to LR 51.1 or proposed findings of fact and

 conclusions of law pursuant to LR 52.1; any objections to the proposed jury charge shall be filed

 within 14 days thereafter; objections not so disclosed are waived unless excused by the court for

 good cause;

        d.      motions in limine; matters that are not case-specific are strongly discouraged;

        e.      requested voir dire questions.



 SCHEDULING ORDER                                                                              PAGE 3

                                                                                                     APP. 9
Case
 Case3:12-cv-04641-N-BQ
       3:12-cv-04641-N-BQDocument
                          Document296
                                    262Filed
                                         Filed
                                             12/11/18
                                               03/16/18 Page
                                                         Page104of
                                                                 of10
                                                                    4 PageID
                                                                      PageID9651
                                                                             10676


            5.    The final pretrial conference will be set by separate order or notice. Lead counsel

 must attend the pretrial conference. The Court will likely impose time limitations for trial at the

 pretrial conference. Examination of witnesses will be limited to direct, cross, re-direct, and re-

 cross. Any questions regarding this Order may be directed to the Court’s Judicial Assistant,

 Donna Hocker Beyer, at 214-753-2700.

            SIGNED this 16th day of March 2018.



                                                _____________   _________________
                                                DAVID C. GODBEY
                                                UNITED STATES DISTRICT JUDGE




 SCHEDULING ORDER                                                                            PAGE 4

 87341v.1
                                                                                                 APP. 10
